               Case 19-14144-btb       Doc 32    Entered 08/02/19 15:12:25        Page 1 of 16




 1   Timothy S. Laffredi, Assistant United States Trustee                 E-Filed: August 2, 2019
     State Bar No.: WI 1055133
 2   Edward M. McDonald Jr., Attorney
     State Bar # NY 4126009
 3   edward.m.mcdonald@usdoj.gov
 4   UNITED STATES DEPARTMENT OF JUSTICE
     Office of the United States Trustee
 5   300 Las Vegas Boulevard, So., Suite 4300
     Las Vegas, Nevada 89101
 6   Tel.: (702) 388-6600, Ext. 234
     Fax: (702) 388-6658
 7   Attorneys for the United States Trustee for Region 17
 8           TRACY HOPE DAVIS

 9
                               UNITED STATES BANKRUPTCY COURT
10
                                         DISTRICT OF NEVADA
11
12
      In re:                                                CASE NO: BK-S-19-14144-BTB
13                                                          Chapter 11
14    RICHARD ALAN PIERCE,
                                                            Date: August 30, 2019
15                                    Debtor.               Time: 10:00 a.m.
                                                            Location: Foley Courtroom #4
16
      MOTION OF THE UNITED STATES TRUSTEE, PURSUANT TO 11 U.S.C. § 1112(b),
17     AND FEDERAL RULES OF BANKRUPTCY PROCEDURE 1017(f) AND 9014, TO
18     DISMISS OR CONVERT CHAPTER 11 CASE AND RESERVATION OF RIGHTS

19   To the Honorable BRUCE T. BEESLEY, Chief United States Bankruptcy Judge:
20             Tracy Hope Davis, United States Trustee for Region 17 (the “United States Trustee”),
21
     by and through undersigned counsel, hereby brings the Motion of the United States Trustee,
22
     Pursuant to 11 U.S.C. § 1112(b), and Federal Rules of Bankruptcy Procedure 1017(f) and
23
24   9014, to Dismiss or Convert Chapter 11 Case and Reservation of Rights (the “Motion”). The

25   United States Trustee seeks dismissal or, in the alternative, conversion to Chapter 7 of the
26   above-captioned case filed by Richard Alan Pierce (“Debtor”) under Chapter 11 of title 11 of
27
     the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”).
28



                                                      1
             Case 19-14144-btb        Doc 32     Entered 08/02/19 15:12:25        Page 2 of 16




 1          Cause exists to dismiss, or, in the alternative, to convert this case under Section
 2
     1112(b), because (a) Debtor failed timely to provide information and attend a meeting
 3
     reasonably requested by the United States Trustee; and, (b) Debtor failed to appear at the
 4
     Section 341 meeting of creditors.1
 5
 6          Accordingly, the United States Trustee requests that the Court enter an order granting

 7   the Motion and dismissing this case, or, in the alternative, converting this case to one under
 8
     Chapter 7.2
 9
            The Motion is supported by the following Memorandum of Points and Authorities.
10
                       MEMORANDUM OF POINTS AND AUTHORITIES
11
12                    BACKGROUND FACTS AND PROCEDURAL POSTURE

13                       Debtor has filed at least four previous bankruptcy cases
14
            1.      The case docket discloses this is Debtor’s fifth bankruptcy case, and second
15
     bankruptcy case filed in 2019. Specifically the docket entry provides:
16
                    Notice of Debtor's Prior Filing for debtor RICHARD ALAN
17
                    PIERCE Case Number 01-52299, Chapter 13 filed in California
18                  Northern Bankruptcy Court on 05/07/2001 , Standard Discharge on
                    05/15/2003; Case Number 14-54584, Chapter 13 filed in California
19                  Northern Bankruptcy Court on 11/13/2014 , Dismissed for Other
                    Reason on 04/06/2015; Case Number 94-53017, Chapter 7 filed in
20
                    California Northern Bankruptcy Court on 05/04/1994 , Dismissed
21                  for Other Reason on 06/20/1994; Case Number 19-51050, Chapter
                    7 filed in California Northern Bankruptcy Court on 05/24/2019.
22
     1
23     “Section” refers to section of the Bankruptcy Code unless otherwise noted, and “FRBP” refers
     to the Federal Rules of Bankruptcy Procedure.
24
     2
       The United States Trustee also requests that the Court take judicial notice of the
25
     pleadings and documents filed in this bankruptcy case pursuant to Fed. R. Bankr. P. 9017 and
26   Fed. R. Evid. 201. To the extent that the Motion contains factual assertions predicated upon
     statements made by Debtor or by Debtor’s agents in documents filed in this case, the United
27   States Trustee represents that such factual assertions are supported by admissible evidence in
     the form of admissions of a party opponent under Fed. R. Bankr. P. 9017 and Fed. R. Evid.
28
     801(d)(2).



                                                      2
             Case 19-14144-btb        Doc 32     Entered 08/02/19 15:12:25       Page 3 of 16




 1
     [See un-numbered case docket entry dated June 28, 2019, between ECF Nos. 6 & 7 (emphasis
 2
 3   added)].

 4          2.       Debtor filed a case under Chapter 7 on May 24, 2019 in San Jose, California,
 5
     commencing In re Richard Alan Pierce, Case No. 19-51050 SLJ 7 (Bankr. N.D. Ca. filed May
 6
     24, 2019) (the “2019 San Jose Case”). [See Declaration of Robert S. Gordon (“Gordon
 7
     Declaration”)]. Debtor filed the 2019 San Jose Case in proper person. [See Gordon
 8
 9   Declaration].

10          3.       The petition in the 2019 San Jose Case was filed with Schedule E/F, but with no
11
     other schedules or a statement of financial affairs. [See Gordon Declaration]. On May 24, 2019,
12
     Debtor also filed a creditors matrix containing one entity. [See Gordon Declaration].
13
            4.       The Bankruptcy Clerk for the Northern District of California filed an order to
14
15   requiring Debtor to file required documents and notice of automatic dismissal. [See Gordon

16   Declaration].
17
            5.       Debtor failed to respond to the Clerk’s order to file required documents and notice
18
     of automatic dismissal. [See Gordon Declaration].
19
            6.       On June 19, 2019, the 2019 San Jose Case was dismissed because the Debtor
20
21   failed to comply with the order to file required documents and notice of automatic dismissal.

22   [See Gordon Declaration].
23
                                     Debtor’s present bankruptcy case
24
            7.       Debtor commenced this case by filing a voluntary petition under Chapter 11 of
25
     the Bankruptcy Code on June 27, 2019. [See ECF No. 1, pp. 1-7 of 9]. Attached to the petition is
26
27   a verification of the creditors matrix, and one page creditors matrix, which contains the Debtor,

28



                                                      3
             Case 19-14144-btb        Doc 32     Entered 08/02/19 15:12:25         Page 4 of 16




 1   Debtor’s proposed counsel, four government agencies and WT Capital Lender Services. [See
 2
     ECF No. 1].
 3
            8.      On June 27, 2019, Debtor also filed a declaration re: electronic filing, and a
 4
     certificate of credit counselling. [See ECF Nos. 3-4].
 5
 6          9.      Debtor has failed to file a “List of Creditors Who Have the 20 largest Unsecured

 7   Claims and Are Not Insiders.” [See generally case docket].
 8
            10.     Debtor has not filed any schedules, a Chapter 11 means test form, or a statement
 9
     of financial affairs (“SOFA”). [See generally Case Docket].
10
            11.     On June 27, 2019, the Bankruptcy Clerk filed a docket entry that provides:
11
12                  Set Deficient Filing Deadlines. Incomplete Filings due by
                    7/11/2019. 20 Largest Unsecured Creditors due by 7/11/2019.
13                  Summary of Assets and Liabilities due by 7/11/2019. Schedules
                    A/B-J due by 7/11/2019. Declaration Re: Schedules due by
14
                    7/11/2019. Statement of Financial Affairs due by 7/11/2019. Atty
15                  Disclosure Statement due by 7/11/2019. Chapter 11 Current
                    Monthly Income Form 122B Due 7/11/2019.
16
     [See ECF No. 6].
17
18          12.     On June 28, 2019, the Bankruptcy Clerk filed a “Notice of Incomplete or

19   Deficient Filing,” noting that the Debtor had failed to file, inter alia: a declaration about an
20
     individual Debtor’s schedules; a summary of assets and liabilities for non-individuals; schedules
21
     A/B, C, D, E/F, G, H, I and J; a SOFA; a disclosure of attorney compensation pursuant to FRBP
22
     2016; a list of creditors who have the 20 largest unsecured claims; and, a Chapter 11 statement of
23
24   current monthly income. [See ECF No. 7].

25          13.     The Notice of Incomplete or Deficient Filing was served on Debtor at his official
26
     address by first class mail on June 30, 2019 and on his proposed counsel by email on June 28,
27
     2019. [See ECF No. 9].
28



                                                       4
               Case 19-14144-btb       Doc 32    Entered 08/02/19 15:12:25        Page 5 of 16




 1             14.   On July 12, 2019, the Debtor filed a two page motion seeking to extend the
 2
     deadline to file schedules and statements to an unspecified date, which will be heard on August
 3
     13, 2019. That motion is not supported by evidence in the form of a declaration. [See ECF No.
 4
     16; see generally case docket].
 5
 6             15.   On July 16, 2019, the Debtor filed a two-page motion to continue the automatic

 7   stay. A declaration supporting that motion was not filed until the morning of the hearing, after
 8
     the United State Trustee objected to the motion. [See ECF Nos. 20 - 27].
 9
               16.   On July 1, 2019, the Office of the United States Trustee sent proposed counsel for
10
     the Debtor the initial debtor interview (“IDI”) checklist and certification and requesting that the
11
12   Debtor return it along with certain documents no later 12:00 p.m. on July 18, 2019. The IDI was

13   scheduled for July 25, 2019 at 2:30 p.m. [See Declaration of Melinda Davis (“Davis
14
     Declaration”)].
15
               17.   To date, the Debtor has failed to produce any of the documents requested by the
16
     United States Trustee. [See Gordon Declaration; see Davis Declaration].
17
18             18.   Debtor failed to attend the IDI set for July 25, 2019. [See Gordon Declaration].

19   Following this failure to appear, the United States Trustee coordinated with the Debtor and his
20
     proposed counsel to reschedule the IDI for July 30, 2019. [See Gordon Declaration].
21
               19.   To date, the Debtor has still failed to produce the requested IDI documents, and
22
     the Debtor did not appear for the rescheduled IDI on July 30, 2019. [See Gordon Declaration].
23
24             20.   The 341 meeting of creditors was set for August 1, 2019 at 10:00 a.m.3 [See ECF

25   No. 5].
26
27
28   3
      The United States Trustee reserves her right to supplement this motion or to bring additional
     motions to convert or dismiss if additional “causes” arise.


                                                      5
             Case 19-14144-btb       Doc 32     Entered 08/02/19 15:12:25         Page 6 of 16




 1          21.     Debtor failed to appear at the Section 341 meeting of creditors on August 1, 2019
 2
     at 10:00 a.m. [See Declaration of Anabel Abad Santos (“Abad Santos Declaration”)].
 3
            22.     At the request of the Debtor’s attorney, the Section 341 meeting of creditors was
 4
     adjourned until August 1, 2019 at 1:00 p.m. [See ECF No. 30].
 5
 6          23.     Debtor failed to appear at the Section 341 meeting of creditors on August 1, 2019

 7   at 1:00 p.m. [See Abad Santos Declaration].
 8
            24.     The Section 341 meeting of creditors was adjourned until September 5, 2019.
 9
     [See ECF No. 31].
10
            25.     No Chapter 11 trustee or official committee of unsecured creditors has been
11
12   appointed in this case. [See generally case docket].

13                                   JURISDICTION AND VENUE
14
            26.     The Bankruptcy Court has original and exclusive jurisdiction over this
15
     bankruptcy case pursuant to 28 U.S.C. § 1334(a). The Bankruptcy Court also has subject
16
     matter jurisdiction to adjudicate the contested matter presented by the Motion pursuant to 28
17
18   U.S.C. § 1334(b) as the relief sought under Sections 1112(b) and (e) constitutes a civil

19   proceeding arising under the Bankruptcy Code.
20
            27.     Adjudication of the Motion constitutes a core proceeding under 28 U.S.C. §§
21
     157(b)(2)(A) and (O). The filing of a motion pursuant to Fed. R. Bankr. P. 1017(f)(1) initiates
22
     a contested matter governed by Fed. R. Bankr. P. 9014.
23
24          28.     Venue of Debtor’s bankruptcy case and the contested matter presented by the

25   Motion are proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.
26
            29.     The United States Trustee has standing to prosecute the Motion pursuant to
27
     Sections 307 and 1112 and Fed. R. Bankr. P. 1017 and 9014. See Stanley v. McCormick,
28
     Barstow, Sheppard, Wayte & Carruth (In re Donovan Corp.), 215 F.3d 929, 930 (9th Cir.


                                                     6
             Case 19-14144-btb        Doc 32     Entered 08/02/19 15:12:25         Page 7 of 16




 1   2000). The United States Trustee brings this Motion pursuant to her statutory duty to monitor
 2
     bankruptcy cases under 28 U.S.C. § 586(a)(3).
 3
                                               ARGUMENT
 4
     I.     Cause Exists Under 11 U.S.C. §§ 1112(b)(1) and 1112(b)(4) to Dismiss or Convert
 5
            This Bankruptcy Case.
 6          30.     11 U.S.C. § 1112(b)(1) provides that:
 7
 8                  Except as provided in paragraph (2) and subsection (c), on
                    request . . . the court shall convert a case under this chapter to a
 9                  case under chapter 7 or dismiss a case under this chapter,
                    whichever is in the best interests of creditors and the estate, for
10
                    cause unless the court determines that the appointment under
11                  section 1104(a) of a trustee or an examiner is in the best interests
                    of creditors and the estate.
12
            31.     Section 1112(b) includes a non-exclusive list of what constitutes “cause;”
13
14   however, the court should “consider other factors as they arise, and use its equitable power to

15   reach the appropriate result.” Pioneer Liquidating Corp. v. United States Trustee (In re
16
     Consolidated Pioneer Mortgage Entities), 248 B.R. 368, 375 (B.A.P. 9th Cir. 2000) aff’d, 264
17
     F.3d 803 (9th Cir. 2001). The bankruptcy court has broad discretion to determine what
18
     constitutes "cause" adequate for dismissal or conversion under § 1112(b). Id.
19
20          32.     As movant, the United States Trustee bears the burden of establishing by a

21   preponderance of the evidence that cause exists. Sullivan v. Harnisch (In re Sullivan), 522
22
     B.R. 604, 614 (B.A.P. 9th Cir. 2014) (citation omitted). Where reorganization or
23
     rehabilitation is unrealistic or futile, a chapter 11 case may be dismissed or converted even at
24
     its outset. Johnston v. Jem Dev. Co. v. Johnston (In re Johnston), 149 B.R. 158, 162 (B.A.P.
25
26   9th Cir. 1992). And, if a bankruptcy court determines that there is cause to convert or dismiss,

27   it must also: (1) decide whether dismissal or conversion is in the best interests of creditors and
28
     the estate; and (2) identify whether there are unusual circumstances that establish that dismissal



                                                       7
             Case 19-14144-btb        Doc 32      Entered 08/02/19 15:12:25         Page 8 of 16




 1   or conversion is not in the best interests of creditors and the estate. In re Sullivan, 522 B.R. at
 2
     612.
 3
            A.       Cause Exists Under 11 U.S.C. §§ 1112(b)(1) and 1112(b)(4)(H) because
 4                   Debtor Failed to attend the IDI or Provide the IDI Documents Reasonably
                     Requested by the United States Trustee.
 5
 6          33.      “Cause” under 11 U.S.C. §1112(b)(4)(H) states that a case shall be converted or

 7   dismissed if a debtor fails to failure timely to provide information or attend meetings
 8
     reasonably requested by the United States trustee (or the bankruptcy administrator, if any). See
 9
     11 U.S.C. §§ 1112(b)(1) and (b)(4)(H).
10
            34.      The IDI Documents requested of the Debtor are the standard IDI documents
11
12   requested of debtors in this type of Chapter 11 case. [See Gordon Declaration]. The notice

13   provided to the Debtor of the IDI Document production deadline and of the IDI meeting were
14
     the standard amount of time provide to Chapter 11 debtors by the Office of the United States
15
     Trustee. [See Gordon Declaration]. Accordingly, both the request for the IDI Document
16
     production and the IDI meeting were reasonable.
17
18          35.      The Debtor failed to produce the IDI documents by the extended deadline of

19   July 30, 2019. [See Gordon Declaration].
20
            36.      Debtor failed to appear at the rescheduled IDI on July 30, 2019. [See Gordon
21
     Declaration].
22
            37.      Because the Debtor failed to respond to these reasonable requests for
23
24   information and a meeting, the Court should grant the relief requested in the Motion, there is

25   cause to dismiss, or, in the alternative, to convert this bankruptcy case, and the Court should
26
     enter an order dismissing this case pursuant to 11 U.S.C. §§ 1112(b)(1) and (b)(4)(H).
27
28



                                                       8
            Case 19-14144-btb         Doc 32    Entered 08/02/19 15:12:25         Page 9 of 16




 1          B.     Cause Exists Under 11 U.S.C. §§ 1112(b)(1) and 1112(b)(4)(G) because
                   Debtor Failed to Attend the Meeting of Creditors on January 11, 2018 and
 2
                   January 25, 2018.
 3
            38.    “Cause,” as used in Section 1112(b)(1), is defined in pertinent portions of
 4
     Section 1112(b)(4) as follows:
 5
 6          39.    For purposes of this subsection, the term ‘cause’ includes—

 7                 ....
 8
                   (G) failure to attend the meeting of creditors convened under
 9                 section 341(a) or an examination ordered under rule 2004 of the
                   Federal Rules of Bankruptcy Procedure without good cause shown
10                 by the debtor;
11
     11 U.S.C. §§ 1112(b)(1) & (b)(4)(G).
12
13          40.    The Debtor failed to appear at the 341 meeting of creditors on August 1, 2019 at
14
     10:00 a.m. [See Abad Santos Declaration].
15
            41.    At the request of Debtor’s counsel, that meeting was continued to later in the
16
17   day on August 1, 2091, at 1:00 p.m. [See Abad Santos Declaration].

18          42.    The Debtor failed to appear at the continued 341 meeting of creditors on August
19   1, 2019 at 1:00 p.m. [See Abad Santos Declaration].
20
            43.    The Debtor has failed to show good cause for failure to attend the 341 meeting
21
     of creditors. [See Case Docket].
22
23          44.    Accordingly, there is cause to dismiss, or, in the alternative, to convert this

24   bankruptcy case, and the Court should enter an order dismissing the case pursuant to 11 U.S.C.
25   §§ 1112(b)(1) and (b)(4)(G).
26
27
28



                                                     9
            Case 19-14144-btb          Doc 32     Entered 08/02/19 15:12:25          Page 10 of 16




 1           C.      Once Cause is Established, Debtor has the Burden of Establishing All Elements
                     of the Statutory Defenses Available Under 11 U.S.C. § 1112(b)(2).
 2
 3           45.     Once “cause” is established, the burden then shifts to the debtor to demonstrate

 4   that §1112(b)(2) precludes relief under §1112(b)(1). Sanders v. United States Trustee (In re
 5
     Sanders), 2013 Bankr. LEXIS 4681 at *18-19 (B.A.P. 9th Cir. April 11, 2013). The only
 6
     exception to conversion or dismissal would be if the bankruptcy court specifically identifies
 7
     "unusual circumstances . . . that establish that such relief is not in the best interest of creditors
 8
 9   and the estate." See 11 U.S.C. §1112(b)(1). For the exception to apply: (1) the debtor must

10   prove and the bankruptcy court must "find and specifically identify" that "unusual
11
     circumstances" exist to show that conversion or dismissal is not in the best interest of creditors
12
     and the estate; and (2) the debtor must prove that the cause for conversion or dismissal was
13
     reasonably justified, and that the basis for dismissal or conversion can be "cured" within a
14
15   reasonable time. See Warren v. Young (In re Warren), 2015 Bankr. LEXIS 1775 at *11-12

16   (B.A.P. 9th Cir. May 28, 2015). As noted, the Debtor bears the burden of proving unusual
17
     circumstances are present in the case that render dismissal or conversion is not in the best
18
     interest of creditors or the estate. In re Sanders, 2013 Bankr. LEXIS 4681 at *18-19.
19
             46.     In addition to establishing unusual circumstances, the Debtor or other
20
21   respondents seeking to avoid conversion or dismissal must establish the requirements set forth

22   in Section 1112(b)(2)(A)–(b)(2)(B). Section 1112(b)(2) provides:
23
                     . . . and the debtor or any other party in interest establishes that–
24
                     (A) there is a reasonable likelihood that a plan will be confirmed
25                   within the timeframes established in sections 1121(e) and
                     1129(e) of this title, or if such sections do not apply, within a
26
                     reasonable period of time; and
27
                     (B) the grounds for converting or dismissing the case include an
28                   act or omission of the debtor other than under paragraph (4)(A)



                                                        10
            Case 19-14144-btb        Doc 32      Entered 08/02/19 15:12:25         Page 11 of 16




 1                  (I) for which there exists a reasonable justification for the act or
                    omission; and
 2
 3                  (ii) that will be cured within a reasonable period of time fixed by
                    the court.
 4
     11 U.S.C. § 1112(b)(2) (emphasis added).
 5
 6          47.     Importantly, the Debtor must establish each of the statutory elements set forth
 7
     under Section 1112(b)(2) because the statute is written in the conjunctive. See In re Om
 8
     Shivai, Inc. 447 B.R. 459, 465 (Bankr. D.S.C. 2011); Landmark Atlantic Hess Farm, LLC, 448
 9
     B.R. 707, 717 (Bankr. D. Md. 2011).
10
11          48.     The record does not disclose any unusual circumstances that would establish

12   justification against granting the relief requested in the Motion.
13
            49.     In deciding on whether dismissal or conversion of a chapter 11 case to a case
14
     under chapter 7 is in the best interests of a debtor’s creditors and bankruptcy estate, courts
15
     generally look to and apply a series of factors in determining which form of relief under
16
17   Section 1112(b)(1) is appropriate once cause for relief has been established:

18                  (1) Whether some creditors received preferential payments, and whether
                    equality of distribution would be better served by conversion rather than
19
                    dismissal.
20
                    (2) Whether there would be a loss of rights granted in the case if it were
21                  dismissed rather than converted.
22
                    (3) Whether the debtor would simply file a further case upon dismissal.
23
                    (4) The ability of the trustee in a chapter 7 case to reach assets for the benefit of
24                  creditors.
25
                    (5) In assessing the interest of the estate, whether conversion or dismissal of the
26                  estate would maximize the estate's value as an economic enterprise.

27                  (6) Whether any remaining issues would be better resolved outside the
                    bankruptcy forum.
28



                                                      11
            Case 19-14144-btb          Doc 32     Entered 08/02/19 15:12:25        Page 12 of 16




 1                    (7) Whether the estate consists of a “single asset.”
 2
                      (8) Whether the debtor had engaged in misconduct and whether creditors are in
 3                    need of a chapter 7 case to protect their interests.

 4                    (9) Whether a plan has been confirmed and whether any property remains in the
                      estate to be administered.
 5
 6                    (10) Whether the appointment of a trustee is desirable to supervise the estate
                      and address possible environmental and safety concerns.
 7
     See Rand v. Porsche Fin. Servs. (In re Rand), 2010 Bankr. LEXIS 5076, 2010 WL 6259960,
 8
 9   *10 n.14 (B.A.P. 9th Cir. Dec. 7, 2010) (citing 7 Collier on Bankruptcy ¶ 1112.04[7] (Alan N.

10   Resnick & Henry J. Sommer, eds., 16th ed., 2010)) (identifying ten factors courts have used to
11
     determine whether dismissal or conversion is in the best interests of creditors and the estate
12
     under §1112(b)(1)).
13
            50.       Dismissal of this case pursuant to Section 1112(b) appears to be the more
14
15   appropriate remedy given that the Debtor has not filed any schedules or statements and it is

16   unclear what if any assets that are for a Chapter 7 trustee to administer. In the alternative, the
17
     United States Trustee does not object to the Court converting this case to one under Chapter 7
18
     if the Court ultimately determines that such relief is in the best interests of the Debtor’s
19
     creditors and the estate.
20
21          WHEREFORE, the United States Trustee respectfully requests that the Court enter an

22   order (a) granting the Motion; (b) dismissing this case, or, in the alternative, converting this
23
     case to one under Chapter 7; and (c) granting such other relief as is just under the
24
     circumstances.
25
26   Dated: August 2, 2019                   Tracy Hope Davis
                                             United States Trustee, Region 17
27                                           By: /s/ Edward M. McDonald Jr.
28                                              Edward M. McDonald Jr.
                                                Trial Attorney


                                                       12
     Case 19-14144-btb   Doc 32   Entered 08/02/19 15:12:25   Page 13 of 16



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                  EXHIBIT A
13
14
15
16   PROPOSED FORM OF
17
18        ORDER
19
20
21
22
23
24
25
26
27
28
              Case 19-14144-btb      Doc 32    Entered 08/02/19 15:12:25        Page 14 of 16



 1
 2
 3
 4
 5
 6
 7   Timothy S. Laffredi, Assistant United States Trustee
     State Bar No.: WI 1055133
 8   Edward M. McDonald Jr., Attorney
     State Bar # NY 4126009
 9   edward.m.mcdonald@usdoj.gov
     UNITED STATES DEPARTMENT OF JUSTICE
10
     Office of the United States Trustee
11   300 Las Vegas Boulevard, So., Suite 4300
     Las Vegas, Nevada 89101
12   Tel.: (702) 388-6600, Ext. 234
     Fax: (702) 388-6658
13   Attorneys for the United States Trustee for Region 17
14           TRACY HOPE DAVIS

15
                              UNITED STATES BANKRUPTCY COURT
16
                                        DISTRICT OF NEVADA
17
18
     In re:                                               CASE NO: BK-S-19-14144-BTB
19                                                        Chapter 11
20   RICHARD ALAN PIERCE,
                                                          Date: August 30, 2019
21                                  Debtor.               Time: 10:00 a.m.
                                                          Location: Foley Courtroom #4
22
                                      ORDER DISMISSING CASE
23
24            Based on the Motion of the United States Trustee, Pursuant to 11 U.S.C. § 1112(b), and

25   Federal Rules of Bankruptcy Procedure 1017(f) and 9014, to Dismiss or Convert Chapter 11
26
     Case and Reservation of Rights (the “Motion”), the hearing held on August 30, 2019
27
     (appearances noted on the record), the Court having stated on the record its findings of fact and
28
            Case 19-14144-btb      Doc 32       Entered 08/02/19 15:12:25    Page 15 of 16




 1   conclusions of law, which are incorporated herein pursuant to Federal Rules of Bankruptcy
 2   Procedure 9014(c) and 7052, and Federal Rule of Civil Procedure 52, with good cause having
 3
     been shown,
 4
            IT IS HEREBY ORDERED that the Motion is GRANTED; and,
 5
 6          IT IS FURTHER ORDERED that this case is DISMISSED.

 7          IT IS SO ORDERED.
 8
     Submitted by:
 9
10   TRACY HOPE DAVIS
11   UNITED STATES TRUSTEE

12   By: /s/ Edward M. McDonald Jr.
       Edward M. McDonald Jr., Esq.
13     United States Department of Justice
14     Attorney for the United States Trustee

15
16
17
18
19
20
21
22
23
24
25
26
27
28
            Case 19-14144-btb        Doc 32      Entered 08/02/19 15:12:25        Page 16 of 16




 1                                     RULE 9021 DECLARATION
 2
            In accordance with LR 9021, counsel submitting this document certifies that the order
 3
 4   accurately reflects the Court’s ruling and that:

 5          ☐ The court has waived the requirement of approval under LR 9021(b)(1).
 6
            ☐ No party appeared at the hearing or filed an objection to the motion.
 7
            ☐ I have delivered a copy of this proposed order to all counsel who appeared at the
 8          hearing, and any unrepresented parties who appeared at the hearing, and each has
 9          approved or disapproved the order, or failed to respond, as indicated below:

10    APPROVE/DISAPPROVE
11
12
      __________________________________
13    COREY B. BECK, ESQ.
      425 SOUTH 6TH STREET
14    LAS VEGAS, NV 89101
15
      Counsel for the Debtor
16
17
            ☐ I certify that this is a case under Chapter 7 or 13, that I served a copy of this order with
18          the motion pursuant to LR 9014(g), and that no party has objected to the form or content
            of the order.
19
            I declare under penalty of perjury that the foregoing is true and correct.
20
                                    By: /s/ Edward M. McDonald Jr.
21
                                    Edward M. McDonald Jr., Esq.
22                                  United States Department of Justice
                                    Attorney for the United States Trustee
23
24
25
26
27
28
